DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular the following limitations of claims 1, 11, and 20: “in response to a puncture of the vehicle tire by an object, the hypotonic fluid and the second plurality of the plugging materials are drawn by osmosis through the semipermeable membrane ring into the hypertonic fluid stored in the interior housing of the nonpermeable membrane . 
Claims 2-10 are dependent upon claim 1. 
Claims 12-19 are dependent upon claim 11. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The broadest reasonable interpretation of claim(s) 1-20 covers drawing hypotonic fluid and plugging material through a semipermeable membrane into the hypertonic fluid by osmosis in response to a tire puncture. The specification does not provide direction on what the semi-permeable membrane material is or how the puncture causes the plugging material to be drawn through the semi-permeable membrane by osmosis. At the time of filing, the state of the art was such that osmosis is the diffusion of water through a semipermeable membrane according to the concentration gradient of water across the Bartee et al., Principles of Biology, Passive Transport: Osmosis, 2016 May 18, pp. 1-2; University of Texas, Chemistry 302, Osmosis, 2013, pp. 1-2). Accordingly, one of ordinary skill in the art would not expect solid material, such as the plugging material, to flow through the semipermeable membrane by osmosis as the very nature of osmosis is to permit only water/solvents to pass through semipermeable membranes while leaving behind solids/solutes. Thus, the disclosed hypotonic fluid and second plurality of plugging material being drawn by osmosis through the semipermeable ring into the hypertonic fluid does not bear a reasonable correlation to the full scope of the claim because while the hypotonic fluid (i.e. fresh water) may pass through the semipermeable membrane, there is no guidance as to how the plugging material passes through the semipermeable membrane via osmosis. Furthermore, there is no guidance as to what the semipermeable membrane material is in order to gauge if plugging material would be able to pass through it via “osmosis” other than a disclosure stating that the “semipermeable membrane ring 110 may be constructed of a suitable material that allows certain materials to pass through it via osmosis.” ([0015]). The original disclosure also discloses that the plugging material may be a collection of hair, feathers, and/or fish scales ([0007]), which are most definitely not fluids or solvents that would easily pass by osmosis through the semipermeable membrane. Further there is no guidance as to how this transfer of the hypotonic fluid and plugging material is being drawn by osmosis through the semipermeable membrane in response to a puncture. Osmosis will occur across the semipermeable membrane according to the concentration gradient of water across the membrane (Bartee et al., Principles of Biology, Passive Transport: Osmosis, 2016 May 18, pp. 1-2). In other words, osmosis will occur as soon as the fluids are placed in the membranes in the tire so as to reach equilibrium, not merely when there is a puncture. The original disclosure provides no guidance on how this osmosis is prevented until there is a puncture in the tire. Taking these factors into account, 
The broadest reasonable interpretation of claim(s) 1-20 covers creating an osmotic pressure on the exterior surface of the nonpermeable membrane ring. The specification does not provide direction on how the osmotic pressure of the hypotonic fluid and the plugging material passing through the semipermeable membrane causes an osmotic pressure on an exterior surface of the nonpermeable membrane. At the time of filing, the state of the art was such that osmotic pressure is the pressure that would be required to stop water from diffusing through a barrier by osmosis (Biology Dictionary, Osmotic Pressure, 2017 April 28, p. 1). In other words, osmotic pressure occurs within a container and is the result of diffusing water through a barrier by osmosis. In Applicant’s claimed invention, this barrier is the semipermeable membrane, which is located within the interior of the nonpermeable membrane. The original disclosure also discloses that “the term ‘osmotic pressure’ … generally refers to the pressure caused by a fluid at different concentrations due to the dilution of the fluid by dissolved molecules (solute), such as saline (e.g., salt)” ([0029]). Furthermore, the original disclosure discloses that the “osmotic pressure may be created when the hypotonic fluid is drawn through the semipermeable membrane into the hypertonic fluid (e.g., saline solution) of the nonpermeable membrane” ([0013]). In other words, the osmotic pressure occurs within the interior of the nonpermeable membrane because the semipermeable membrane where the osmosis occurs is within the nonpermeable membrane. One of ordinary skill in the art would expect there to be an osmotic pressure created within the interior of the nonpermeable membrane, but not one that is exerted onto the exterior of the nonpermeable membrane. Thus, the disclosed osmotic pressure on the exterior surface of the nonpermeable membrane ring does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s). 
Sato US 2019/0023084), however, it was not known to use O-rings in sidewalls to seal such punctures in treads. Accordingly, Applicant has not provided any guidance on this occurrence and thus it is not clear how an O-ring in a sidewall seals the puncture in the tread, especially when it appears the sealant and plugging material are sealing the actual puncture hole. One of ordinary skill in the art would not be able to gauge how the sidewall O-ring is sealing the tread puncture. Thus, the disclosed osmotic pressure causing an O-ring sealing the puncture of a tire does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749